SETTLEMENT AGREEMENT


THIS AGREEMENT, dated as of January __, 2007 (this "Agreement"), is entered into
by and between InPlay Technologies, Inc. ("InPlay") and Delphi Automotive
Systems LLC ("DAS LLC").


RECITALS:


WHEREAS, on April 20, 2000, DAS LLC entered into a License Agreement with
InPlay, pursuant to which InPlay licensed certain proprietary technology to DAS
LLC (the "License Agreement").


WHEREAS, on October 8, 2005 (the "Petition Date"), Delphi Corporation
("Delphi"), together with certain of its U.S. affiliates, including DAS LLC
(collectively, the "Debtors"), filed voluntary petitions under chapter 11 of the
Bankruptcy Code, in the United States Bankruptcy Court for the Southern District
of New York (the "Delphi Bankruptcy Cases" and the "Court," respectively).


WHEREAS, on or about April 4, 2006, InPlay filed proof of claim number 2558 (the
"Proof of Claim") against Delphi, asserting an unsecured nonpriority claim in
the amount of $9 million (the "Claim") for royalties allegedly owed pursuant to
the License Agreement.


WHEREAS, on October 31, 2006, the Debtors objected to the Claim pursuant to the
Debtors' (i) Third Omnibus Objection (Substantive) Pursuant To 11 U.S.C. §
502(b) And Fed. R. Bankr. P. 3007 To Certain (a) Claims With Insufficient
Documentation, (b) Claims Unsubstantiated By Debtors' Books And Records, And (c)
Claims Subject To Modification And (ii) Motion To Estimate Contingent And
Unliquidated Claims Pursuant To 11 U.S.C. § 502(c) (Docket No. 5452) (the "Third
Omnibus Claims Objection")


WHEREAS, in order to resolve the Third Omnibus Claims Objection with respect to
the Claim, DAS LLC and InPlay have agreed to enter into this settlement
agreement (this "Settlement Agreement").


WHEREAS, on June 29, 2006, the Court entered that certain Order Under 11 U.S.C.
§§ 363, 502, And 503 And Fed. R. Bankr. P. 9019(b) Authorizing Debtors To
Compromise Or Settle Certain Classes Of Controversy And Allow Claims Without
Further Court Approval (Docket No. 4414) entered by the Court on June 29, 2006
(the "Settlement Procedures Order") pursuant to which the Debtors are authorized
to settle certain claims and classes of controversy, including, but not limited
to, the allowance of claims within those classes, in the Delphi Bankruptcy Cases
without further Court approval. Pursuant to the Settlement Procedures Order, the
Debtors will seek authority to settle the claims as set forth herein.


NOW THEREFORE, in consideration of the premises set forth above and by execution
of this Settlement Agreement, DAS LLC and InPlay agree as follows:
 
1

--------------------------------------------------------------------------------


 

1.  
Allowed General Unsecured Non-Priority Claim and Waiver Of Rights. DAS LLC
acknowledges and agrees that the Claim shall be allowed against DAS LLC in the
amount of seven million five hundred thousand dollars ($7.5 million). The Claim
shall be treated as a general unsecured non-priority claim. InPlay waives any
and all rights to assert that the Claim is anything but a general unsecured
non-priority claim against DAS LLC. InPlay further waives any and all rights to
assert any claim against any of the Debtors on any basis whatsoever, for any
amount greater than, or any classification different than, that set forth in
this Settlement Agreement.

 

2.  
Governing Law. This Settlement Agreement shall be governed by, and construed and
enforced in accordance with, as appropriate, the United States Bankruptcy Code
and the laws of the State of Michigan, without regard to conflicts of law
principles.

 

3.  
Representations and Warranties. The parties hereto acknowledge that they are
executing this Settlement Agreement without reliance on any representations,
warranties, or commitments other than those representations, warranties, and
commitments expressly set forth in this Settlement Agreement.

 

4.  
Entire Understanding. This Settlement Agreement constitutes the entire
understanding of the parties in connection with the subject matter hereof. This
Settlement Agreement may not be modified, altered, or amended except by an
agreement in writing signed by the Debtors and InPlay. Should an inconsistency
or conflict exist between the express terms of the License Agreement and this
Settlement Agreement, the terms of this Settlement Agreement shall govern and
control.

 

5.  
Condition Precedent. This Settlement Agreement is effective upon the expiration
of the notice period set forth in Paragraph 5(b) of the Settlement Procedures
Order without receipt of a written objection or written request for additional
time from a Notice Party (as that term is defined in the Settlement Procedures
Order) or that additional time has been given to a Notice Party but no written
objection has been timely received.

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
2

--------------------------------------------------------------------------------


 

6.  
No Party Deemed Drafter. This Settlement Agreement is being entered into among
competent persons who are experienced in business and represented by counsel,
and has been reviewed by InPlay and its counsel. Therefore, any ambiguous
language in this Settlement Agreement will not be construed against any
particular party as the drafter of such language.

 
 
 

Accepted and agreed to by:          
Delphi Automotive Systems LLC
  InPlay Technologies, Inc.                      By: /s/ Dean R. Unrue   By: /s/
Robert J. Brilon Name: Dean R. Unrue   Name: Rober J. Brilon Title:
Administrator   Title: CEO Dated: February 20, 2007   Dated: February 13, 2007

 
 
 
 
 
3
 